Citation Nr: 0901548	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-28 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The veteran had active service from July 24, 1970 to December 
2, 1970.  He also had service in the Army Reserve.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision in which 
the RO granted service connection for tinnitus and denied 
service connection for bilateral hearing loss.  The veteran 
appealed the denial of service connection for bilateral 
hearing loss.

In August 2008, the veteran testified during a hearing before 
the undersigned Acting Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During and after 
the hearing, the veteran submitted additional evidence to the 
Board, along with a waiver of initial RO review of this 
evidence.  The Board accepts this additional evidence for 
inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 
20.1304 (2008).  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The veteran asserts that he has bilateral hearing loss as a 
result of exposure to rifles, grenades, machine guns, and 
explosive devices during active duty from July 1970 to 
December 1970.  The record reflects that he served in the 
Army Reserve from April 1970 to March 1976 and that he had 
active duty from July 24, 1970 to December 2, 1970.  He has 
also reported post-service noise exposure while working for a 
seed company and a machine shop, but testified that he wore 
hearing protection at work.

The veteran's service treatment records indicate that hearing 
impairment was shown on audiological examination in December 
1969, prior to military service, and a lesser degree of 
hearing impairment was shown on separation examination in 
October 1970.  It appears that the December 1969 audiological 
examination was performed under the prior ASA standards, 
while the October 1970 examination was performed under 
current ISO standards.  Nonetheless, the results of the two 
audiological examinations are inconsistent.  The VA examiner 
who performed the veteran's May 2007 VA audiological 
examination did not comment on the inconsistency in the two 
audiological reports, and the Board finds that another VA 
medical opinion is necessary to resolve this inconsistency.  
38 U.S.C.A. § 5103A (West 2002).  

Under the circumstances, the Board finds that the RO should 
undertake appropriate action to obtain from the audiologist 
who provided the May 2007 opinion a supplemental opinion 
based on full review of all the evidence, to include the 
service treatment records and recent private medical 
evidence.  The audiologist should be asked to provide an 
opinion as to the etiology of the veteran's current bilateral 
hearing loss, whether he had hearing loss on entry into 
service, and if so, whether it was aggravated by military 
service.

Moreover, in August 2008, prior to certification of the 
appeal and transfer of the record to the Board, the veteran 
submitted additional pertinent private medical evidence to 
the RO.  The veteran did not waive RO review of this 
evidence, and the evidence has not been reviewed by the RO.  
Under the circumstances, the Board must remand this matter to 
the RO for consideration of the claim in light of the 
additional evidence received since the May 2008 supplemental 
statement of the case, and for issuance of a supplemental 
statement of the case reflecting such consideration.  See 38 
C.F.R. §§ 19.31, 19.37 (2008).

Accordingly, this matter is hereby REMANDED to the RO, for 
the following actions:

1.  The RO should arrange for the 
veteran's claims file to be reviewed by 
the VA audiologist who conducted the May 
2007 examination.  The entire claims file, 
to include a complete copy of this REMAND, 
must be made available to the audiologist, 
and the medical opinion should include a 
discussion of the medical evidence and the 
veteran's reported history.  

The audiologist should provide an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the veteran's 
bilateral hearing loss is the result of 
disease or injury incurred or aggravated 
during active service.  In rendering the 
requested opinion, the audiologist should 
specifically address whether the bilateral 
hearing loss (a) clearly and unmistakably 
preexisted service; and, if so (b) was 
aggravated (i.e., permanently worsened) 
beyond the natural progression of the 
disorder during or as a result of service; 
and, if not (c) is otherwise medically 
related to the veteran's service.

The audiologist should specifically 
address the inconsistent audiological 
findings shown on the in-service 
audiological examinations performed in 
December 1969, October 1970, and March 
1975.  The audiologist should set forth 
any findings, together with the complete 
rationale for the comments and opinions 
expressed.

If the audiologist who conducted the May 
2007 VA examination is not available, the 
RO should obtain the above-requested 
medical opinion from another audiologist.

2.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim on appeal in 
light of all pertinent evidence, to 
include all evidence added to the record 
since the May 2008 supplemental statement 
of the case, and legal authority.

3.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


